     Case 1:18-cv-04309-PKC-KHP Document 67-1 Filed 10/15/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                  )
SECURITIES AND EXCHANGE                           )
COMMISSION                                        )
                                                  )
                Plaintiff,                        )
                                                  ) Civil Action No. 1:18-CV-04309-PKC-KHP
          v.                                      )
                                                  )
FRANCISCO ABELLAN VILLENA, et al.                 )
                                                  )
                Defendants.                       )
                                                  )

                                            ORDER

          UPON CONSIDERATION of Defendant’s Motion To Continue Case Management

Conference, any opposition thereto, and the Court being fully aware of the premises therein, it is

on this         day of October, hereby:

          ORDERED that Defendant’s Motion be GRANTED.




                                                    Judge P. Kevin Castel
      Case 1:18-cv-04309-PKC-KHP Document 67-1 Filed 10/15/19 Page 2 of 2



Copies to:

Russell D. Duncan, Esq.
Clark Hill PLC
1001 Pennsylvania Avenue, N.W.
Suite 1300 South
Washington, DC 20004

Daniel J. Maher
Duane K. Thompson
Marc E. Johnson
Jennie B. Krasner
Securities and Exchange Commission
100 F Street, N.E.
Washington, DC 20549

Tracee Plowell
Michelle R. Pascucci
Department Of Justice
1400 New York Avenue
Washington, DC 20005




                                       2
222527815.1
